       Case 2:17-cv-00404-KG-SMV Document 68 Filed 07/08/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

NORA CANDELARIA, KIMANI
SINGLETON and all others similarly situated
under 29 USC § 216(b),

       Plaintiffs,                                          Case No. 2:17-cv-404-KG-SMV

v.                                                          COLLECTIVE AND CLASS
                                                            ACTION COMPLAINT

HEALTH CARE SERVICE CORPORATION,

       Defendant.

                                   ORDER OF REFERENCE

       In accordance with the provisions of 28 U.S.C. §§ 636(b)(1)(B), (b)(3), and Va. Beach

Fed. Sav. & Loan Ass’n v. Wood, 901 F.2d 849 (10th Cir. 1990), this matter is referred to

Magistrate Judge Stephan M. Vidmar to conduct hearings, if warranted, including evidentiary

hearings, and to perform any legal analysis required to recommend to the Court an ultimate

disposition of Plaintiffs’ Unopposed Motion for Preliminary Approval of Class and Collective

Action Settlement (Doc. 61). The Magistrate Judge will submit an analysis, including findings of

fact, if necessary, and recommended disposition, to the District Judge assigned to the case, with

copies provided to the parties. The parties will be given the opportunity to object to the proposed

findings, analysis, and disposition as described in 28 U.S.C. § 636(b)(1). Objections must be

filed within fourteen (14) days after being served with a copy of the proposed disposition.




                                             ______________________________________
                                             UNITED STATES DISTRICT JUDGE
